The disclosure is objected to because of the following informalities: Page 1, in paragraph [0002], last line therein, it is noted that the recitation of “in a line” should be rewritten as --along a line-- for idiomatic clarity. Page 1, in paragraph [0003], 4th line therein, it is noted that the recitation of “for the low loss” should be rewritten as --for low loss-- for idiomatic clarity. Page 1, in the heading immediately preceding paragraph [0004], it is noted that --OF THE INVENTION-- should be inserted after “SUMMARY” for consistency with PTO guidelines. Page 3, in paragraph [0019], 7th line therein and page 4, in paragraph [0023], first & second lines therein, note that the recitation of “functions as low noise amplifier, up/down converter and power amplifier” should be rewritten as --functions as one or more of a low noise amplifier, an up/down converter and a power amplifier--, respectively at these instances for an appropriate characterization. Page 3, in paragraph [0019], 8th line therein, it is noted that the recitation of “from the indoor unit” should be rewritten as --from an indoor unit-- for idiomatic clarity. Page 3, in paragraph [0020], third line therein and page 4, in paragraph [0023], 7th line therein, note that --(Figure 1)-- should be inserted after “12” (i.e. paragraph [0020]) and inserted after “10” (i.e. paragraph [0023]), respectively at these instances for consistency with the labeling in that drawing figure. Page 3, in paragraph [0020], 5th line therein and in paragraph [0021], 4th line therein, note that the recitation of “radio transceiver 24” (i.e. paragraph [0020]) and the recitation of “radio transceiver 26” (i.e. paragraph [0021]) do not appear to be consistent, especially since the same “radio transceiver” is denoted by different reference labels and thus appropriate clarification is needed. Page 3, in paragraph [0021], 8th line therein, note that the recitation of “receiving RF signal and to transfer RF signal” should be rewritten as --receiving an RF signal the RF signal-- for idiomatic clarity. Page 4, in paragraph [0021], 10th, 15th, 16th & 17th lines therein and pages 4 & 5, in paragraph [0023], second, third. 9th, 11th & 13th lines therein, note that --the-- should be inserted prior to “RF”, respectively at these instances for idiomatic clarity. Page 4, in paragraph [0021], 16th line therein, it is noted that the term “transfer” should be rewritten as --transfers-- for idiomatic clarity. Page 4, in paragraph [0022], 17th line therein and page 5, in paragraph [0023], 18th & 19th lines therein, note that the recitation of “using the same Figure 3” is vague in meaning, respectively at these instances and thus appropriate clarification is needed. Page 5, in paragraph [0024], 4th, 7th & 8th lines therein; page 5, in paragraph [0025], 5th line therein; page 7, in paragraph [0028], 7th line therein; page 7, in paragraph [0029], 5th line therein; page 8, in paragraph [0031], 6th & 8th lines therein; page 8, in paragraph [0032], 6th, 7th, 9th lines therein: note that --(Figure 4)-- should be inserted after “38a” (i.e. paragraph [0024], 4th line therein), inserted after “36a” (i.e. paragraph [0024], 7th line therein), inserted after “36b” (i.e. paragraph [0024], 8th line therein; paragraph [0029]), inserted after “42a” (i.e. paragraphs [0025]; [0028]), inserted after “D5” (i.e. paragraph [0031], 6th line therein), inserted after “W5” (i.e. paragraph [0031], 8th line therein, inserted after “48” (i.e. paragraph [0032], 6th line therein), inserted after “W3” (i.e. paragraph [0032], 7th line therein) and inserted after “D7” (i.e. paragraph [0032], 9th line therein respectively at these instances for consistency with the labeling in that drawing figure. Page 5, in paragraph [0024], 7th, 8th lines therein, note that --(Figure 3)-- should be inserted after “34a” (i.e. 7th line therein) and inserted after “34b” (i.e. 8th line therein), respectively at these instances for consistency with the labeling in that drawing figure; 14th line therein, note that --the-- should be inserted prior to “PCB” for idiomatic clarity. Page 6, in paragraph [0025], 14th line therein and in paragraph [0026], last line therein, note that the recitation of “walls … are plated” appears to be incomplete as to what is/are [0026], third, 4th, 6th & 7th lines therein and page 7, in paragraph [0027], 4th line therein, note that the recitation of “line 46” (i.e. paragraph [0026], 3rd line therein) and the recitation of “track 46” (i.e. paragraph [0026], 4th, 6th & 7th lines therein and in paragraph [0027]) do not appear to be consistent, especially since the same reference label (i.e. 46) is denoted by different descriptive terminology and thus appropriate clarification is needed. Page 7, in paragraph [0028], third, 11th & 12th lines therein, note that --(Figure 2)-- should be inserted after “30” (i.e. third line therein), inserted after “20” & “22” (i.e.11th line therein) and inserted after “16” (i.e. 12th line therein), respectively at these instances for consistency with the labeling in that drawing figure. Page 8, in paragraph [0031], 4th line therein, note that the recitation of “D1 > D2 < D3 < D4” should be rewritten as --D1 > D2 > D3 > D4-- for an appropriate characterization. 8th line therein, note that --(Figure 6)-- should be inserted after “W4” for consistency with the labeling in that drawing figure. Page 8, in paragraph [0032], second line therein, note that --(Figures 3 and 5)-- should be inserted after “58” for consistency with the labeling in those drawing figure; 7th & 8th lines therein, note that --(Figure 5)-- should be inserted after “W6” (i.e. 7th line therein) and inserted after “D6” (i.e. 8th line therein), respectively at these instances for consistency with the labeling in that drawing figure. Page 9, in paragraph [0034], second & third lines therein and page 9, in paragraph [0036], 7th line therein, note that reference label “54” (i.e. paragraph [0034]) and the recitation of “at locations L” (i.e. paragraph [0036]) are respectively vague in meaning, especially since in the graph of Figure 8 and the views in Figures 4 & 7, to which the corresponding descriptions in these paragraphs pertain do not depict these features and thus appropriate clarification is needed. Page 10, in paragraph [0040], second line therein, note that --as shown in Figure 6-- should be inserted after “respectively” for an appropriate characterization. [0041] & [0042] with respect to --Figure 3--; paragraph [0043] with respect to --Figure 7--; paragraph [0045] with respect to --Figure 1--; and paragraph [0046] with respect to --Figure 2--.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels need to be correspondingly described in the specification description of the indicated drawing figure for clarity and completeness of description: FIG. 2, “54”; FIGS. 7, 9, “40”; FIG. 7 (56, 58, V1); FIG. 8 (m1, m2, m3, Freq (GHz), the values in the legend box); FIG. 9 (32, 34, 36, 38).  Appropriate correction is required.
The drawings are objected to because of the following: In FIGS. 4 & 7, note that a location (L) needs to be depicted commensurate with the description in paragraph [0036]; In FIG. 8, note that the parameter associated with the vertical axis of the graph needs to be provided for clarity and completeness of description.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the substrate integrated waveguide having a tapered shape (i.e. claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the surface integrated waveguide having a tapered shape, as recited in claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 8, note that the recitation of “the via walls are plated” is vague in meaning, especially since it is unclear with what is/are “plated” on the “via walls” and thus appropriate clarification is needed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Miyazato et al. 
Miyazato et al (i.e. FIGS. 6A-6C) discloses a microstrip-to-waveguide transition, comprising: a substrate (i.e. dielectric substrate 70) having a metal layer (i.e. transmission line 72), a ground layer (i.e. not labeled, but is described as a conductor layer on the back surface of the dielectric substrate (70) as described in paragraph [0110]) and a dielectric layer (i.e. the dielectric layers of the dielectric substrate) disposed between the metal layer (72) and the ground plane; a microstrip line impedance transformer (i.e. a conversion part (72b) functioning as an impedance transformer that increases in width, as evident from FIG. 6A); a substrate integrated waveguide (i.e. a laminated waveguide (72c, 72d) in FIG. 6B) disposed within the substrate and electromagnetically coupled to the microstrip line impedance transformer (72b); a 90 degree bend section in the substrate integrated waveguide (72c, 72d) arranged such that the 90 degree bend section is oriented perpendicular to the substrate and terminated at a transmitting antenna (i.e. antenna port 73), as evident from FIGS. 6B & 6C; a waveguide arranged perpendicularly to the substrate at the antenna port (73) of the 90 degree bend section (i.e. not shown, but described .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al in view of Seler et al. 
Park et al (i.e. FIG. 5A) discloses a microstrip to waveguide transition, comprising: a substrate (i.e. printed circuit board (PCB) 510) having a surface integrated waveguide (i.e. EM-tunnel 511) disposed within the substrate (510), where the surface integrated waveguide (511) includes a 90 degree bend section (i.e. vertical part 513) terminating in an aperture at an upper surface of the substrate (510), where a waveguide port (i.e. 512) is provided for connection to a waveguide (i.e. E-tube 520) through a waveguide impedance transformer (i.e. connector (540) as shown in more detail in FIG. 5D) extending perpendicular to the upper surface of the substrate, 
Seler et al (i.e. Fig. 5B) exemplarily discloses a microstrip impedance transformer including a tapered line structure (i.e. 520) functioning to couple electromagnetic energy into a waveguide structure (i.e. 60).
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the generic MWT in Park et al to have taken the form of a specific tapered line transformer, as taught by Seler et al. Such a modification would have been considered an obvious substitution of a specific impedance transformer usable in a transition in place of a generic transition that performs the equivalent function, thereby suggesting the obviousness of such a modification.
Claims 4, 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazato et al in view of Seler et al. 
Miyazato et al discloses the claimed invention except for the waveguide including a hollow waveguide impedance transformer oriented perpendicular to the substrate and with a decreasing inner dimension towards an end of the waveguide (i.e. claims 4, 6) and does not include a horn antenna (i.e. claim 15).
Seler et al (i.e. Fig. 8) exemplarily discloses a transition structure including a waveguide (i.e. 61) coupled to a waveguide component (i.e. 810), where the waveguide component is 
Accordingly, it would have been obvious in view of the references, taken as a whole, to have attached an antenna horn to an end of the waveguide disclosed Miyazato et al, as exemplarily taught by Seler et al. Such a modification would have provided the advantageous benefit, afforded by the horn antenna, of providing an impedance transformer coupled to an end of the waveguide, such as commonly known in the art. Note that as an obvious consequence of such a modification, the resultant modification would have resulted in the expanding walls of the horn antenna having a reduced inner dimension at the connection to the end of the waveguide, consistent with the teaching in Fig. 8 of Seler et al.
Claims 7, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazato et al. 
Miyazato et al discloses the claimed invention except for the substrate integrated waveguide being defined by plated via walls, thereby defining a shielding for the substrate integrated waveguide (i.e. claims 7 & 8) and except for the microstrip impedance transformer also being shielded by via walls (i.e. claim 12).
Miyazato et al (i.e. FIGS. 2 & 3) exemplarily discloses a laminated waveguide disposed within a dielectric layer structure, where the laminated waveguide comprises opposite conductive layers electrically connected by via-hole structures.
Accordingly, regarding claims 7 & 8, it would have been obvious in view of the references, taken as a whole, to have realized the generically disclosed laminated waveguide (i.e. waveguides (72c, 72d) in FIG. 6B) in MIyazato et al as a laminated waveguide including via-hole or via wall structures, as exemplarily disclosed in FIGS. 2 & 3 of Miyazato et al. Such a .
Claims 5, 9, 11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee